ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claim 18 is  sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.
 
Allowable Subject Matter
3.	   Claims 1-18 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
 Regarding Independent claim 1, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a moving object on which a drone is mounted, the moving object comprising: a transceiver configured to transmit and receive a signal; and a processor configured to control the transceiver, wherein the processor is configured to: detect occurrence of an event in response to an abnormality or an emergence situation, the abnormality occurring in the moving object and the emergence situation being recognized, determine whether to use the drone on the basis of the detected event, and determine an operation mode, among a first operation mode and a second operation mode, of the drone when the drone is used, wherein the processor is configured to transmit event related information using the drone in at least one of the first operation mode and the second operation mode.

Regarding Independent claim 18, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method of operating a moving object on which a drone is mounted, the method comprising: detecting, by a processor of the moving object, occurrence of an event in response to an abnormality of an emergence situation, the abnormality occurring in the moving object and the emergence situation being recognized; determining, by the processor of the moving object, whether to use the drone on the basis of the detected event; determining, by the processor of the moving object, an operation mode, among a first operation mode and a second operation mode, of the drone when the drone is used; and transmitting, by the processor of the moving object, event related information using the drone in at least one of the first operation mode and the second operation mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663